Title: Enclosure S: Philip Stephens to Joshua Johnson, 30 May 1791
From: Stephens, Philip
To: Johnson, Joshua


SPhilip Stephens to Joshua Johnson
Admiralty Office, 30 May 1791. He acknowledges [and summarizes the contents of] Johnson’s letter of the 25th, which he has laid before the Lords of the Admiralty. He is commanded by them “to acquaint you, that the several Men at whose instance the Brigantine has been seized by Process from the High Court of Admiralty, for the recovery of their Wages, and Cloaths, having declared themselves severally to be British Subjects, their Lordships are advised that if the Master, or Owner of the Vessel intend to dispute that fact, it is only necessary, in order to liberate the Vessel, that Bail be given to the several Suits, after which, the Causes will be regularly proceeded on to issue, and determination.”
